Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ivanovic US20190279169.
Regarding claim 1, Ivanovic discloses a system for monitoring refuse containers, said system (figs. 1, 2 and ¶s24-26) comprising: a refuse container sensing device (slave device 110 of figs.3, 4 and ¶28); a movement sensor (linear accelerometer of figs.3, 6 and ¶35)  that is positioned within the interior space of the device; and a communication unit that is configured to communicate wirelessly  ( Bluetooth low energy wireless technology of figs. 3, 6 and ¶35) with an external device.
	Ivanovic fails to explicitly disclose a refuse container sensing device having a main body that defines an interior space; a connector that is secured along the main body of the device, said connector including functionality for securing the device onto a refuse container. 
	However, Ivanovic contemplates in figs. 3  and ¶28 slave device 110 with an unlabeled main body. In fig. 6 and ¶35 components incorporated into slave device 110 thus a suggestion of a main body that defines an interior space.  Further Ivanovic discloses in fig. 4 and ¶26 “a communication devices consisting of a plurality of slave devices 110 where particular slave device 110 is affixed to the particular refuse container 120”. Thus an inherent disclosure of a connector that is secured along the main body of the device, said connector including functionality for securing the device onto a refuse container.
	Therefore, it would have been obvious for one ordinary skill in the art the effectively filling date of the invention to adapt the unlabeled main body of slave device 110 of Ivanovic with interior space to accommodate and protect it components. 
	Regarding Claim 2, Ivanovic discloses a site owner system (master device 100 of fig. 2 and ¶28)  that is configured to send and receive information with the communication unit.
	Regarding Claim 11, Ivanovic discloses in fig wherein the communication unit comprises a cellular transceiver (GSM module of fig. 5 and ¶34).
Allowable Subject Matter
Claims 3-10 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJIAKO K NWUGO whose telephone number is (571)272-9755. The examiner can normally be reached M-F 6:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571 272 6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OJIAKO K NWUGO/Primary Examiner, Art Unit 2685